U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009. £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto . Commission File Number: 001-16695 Radient Pharmaceuticals Corporation (Exact name of registrant as specified in its charter) Delaware 33-0413161 (State of Incorporation) (I.R.S. employer identification no.) 2492 Walnut Avenue, Suite 100 Tustin, California 92780-7039 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (714) 505-4460 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.R Yes£No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company R (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). £ YesRNo The number of outstanding shares of the registrant’s common stock on November 18, 2009 was 17,439,319. Radient Pharmaceuticals Corporation INDEX TO FORM 10-Q Page Part I Financial Information 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets at September 30, 2009 (Unaudited) and December 31, 2008 (Audited) 3 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the three and nine months ended September 30, 2009 and 2008 4 Unaudited Condensed Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2009 and 2008 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 45 Item 4. Controls and Procedures 47 Part II Other Information 49 Item 1. Legal Proceedings 49 Item 1A. Risk Factors 49 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 57 Item 3. Defaults upon Senior Securities 57 Item 4. Submission of Matters to a Vote of Security Holders 57 Item 5. Other Information 57 Item 6. Exhibits 57 Signatures 58 Exhibit Index 59 2 PART 1 — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Radient Pharmaceuticals Corporation CONDENSED CONSOLIDATED BALANCE SHEETS September, December, (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net — Inventories Prepaid expenses and other current assets Current assets of discontinued operations — Total current assets Property and equipment, net Intangible assets, net Receivable from JPI, net lof allowance — Investment in JPI — Other assets Non-current assets of discontinued operations — Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Accrued salaries and wages Derivative liabilities — Income taxes payable — Deferred revenue — Convertible note, net of discount of $532,407 — Current portion of notes payable Current liabilities of discontinued operations — Total current liabilities Other long-term liabilities Notes payable, net of current portion and debt discount of $1,837,333 Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value; 25,000,000 shares authorized; none issued and outstanding — — Common stock, $0.001 par value; 100,000,000 shares authorized; 17,439,319 and 16,006,074 shares issued at September 30, 2009 and December 31, 2008, respectively;17,072,645 and 15,826,074 shares outstanding at September 30, 2009 and December 31, 2008, respectively Additional paid-in capital Accumulated other comprehensive income — Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 3 Radient Pharmaceuticals Corporation CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months Ended September 30 Nine Months Ended September 30 Net revenues $ Cost of sales Gross profit Operating expenses: Research and development Selling, general and administrative Income (loss) from operations ) ) Other income (expense): Interest and other income (expense), net ) ) Change in fair value of derivative liabilities Loss on deconsolidation ) ) Interest expense ) Total other income (expense), net ) Income (loss) before provision for income taxes ) ) ) Provision for income taxes ) - Income (loss) before discontinued operations ) ) ) Income (loss) from discontinued operations, net - ) Net income (loss) Other comprehensive gain (loss): Foreign currency translation gain (loss), net 88, 056 Comprehensive gain (loss) $ ) $ $ ) $ Basic income (loss) per common share Income (loss) before discontinued operations $ ) $ $ ) $ ) Income (loss) from discontinued operations $ ) $ $ ) $ Net income (loss) $ ) $ $ ) $ ) Diluted income (loss) per common share Income (loss) before discontinued operations $ ) $ $ ) $ ) Income (loss) from discontinued operations $ ) $ $ ) $ Net income (loss) $ ) $ $ ) $ ) Weighted average common shares outstanding — basic Weighted average common shares outstanding — diluted See accompanying notes to unaudited condensed consolidated financial statements. 4 Radient Pharmaceuticals Corporation CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Less: (loss) income from discontinued operations ) ) ) Adjustments to reconcile net loss before discontinued operations to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of debt discount and debt issuance costs — Estimated fair market value of options granted to employees and directors for services Estimated fair market value of common stock, warrants and options expensed for services Gain on settlement of accounts payable ) — Fair value adjustment to warrants accounted for as liabilities — Change in fair value of derivative liabilities ) — Provision for bad debts — Loss on deconsolidation — Changes in operating assets and liabilities: Accounts receivable ) Related party account with Jade Capital — Inventories ) Prepaid consulting, expenses and other assets ) Accounts payable, accrued expenses and accrued salaries and wages Income taxes payable ) ) Deferred revenue ) ) Net cash used in operating activities of continuing operations ) ) Net cash provided by operating activities of discontinued operations Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Cash balance divested from deconsolidation of subsidiary ) — Funds advanced to Kangda (Note 12) — ) Repayment of funds from Kangda (Note 12) — Return of advance (Note 2) — Net cash used in investing activities of continuing operations ) ) Net cash used in investing activities of discontinued operations ) ) Net cash used in investing activities ) Cash flows from financing activities: Proceeds from issuance of senior notes, net of issuance costs — Proceeds from issuance of bridge note, net of issuance cost — Proceeds from issuance of convertible note, net of issuance costs — Proceeds from convertible debt, net of issuance costs — Payments on notes payable — ) Proceeds from issuance of common stock, net of cash offering costs of $123,875 — Proceeds from the exercise of options and warrants — Net cash provided by financing activities of continuing operations Net cash used in financing activities of discontinued operations — ) Net cash provided financing activities Effect of exchange rates on cash and cash equivalents Net change in cash and cash equivalents $ ) $ ) Cash and cash equivalents, beginning of period $ $ Cash and cash equivalents, end of period $ $ See accompanying notes to unaudited condensed consolidated financial statements. 5 Radient Pharmaceuticals Corporation NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) For the Nine Months Ended September 30, 2009 and 2008 NOTE 1 — MANAGEMENT’S REPRESENTATION The accompanying condensed consolidated balance sheet as of December 31, 2008, which has been derived from audited consolidated financial statements, and the unaudited interim condensed consolidated financial statements as of September 30, 2009 have been prepared by Radient Pharmaceuticals Corporation (the “Company”) (formerly AMDL, Inc.) in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statement presentation. In the opinion of management, all adjustments (consisting of deconsolidation of a subsidiary and normal recurring accruals) considered necessary for a fair presentation have been included and the disclosures made are adequate to make the information not misleading. Operating results for the three and nine months ended September 30, 2009 are not necessarily indicative of the results that may be expected for the year ending December 31, 2009. It is suggested that these condensed consolidated financial statements be read in conjunction with the audited consolidated financial statements and notes thereto for the year ended December 31, 2008 included in the Company’s Annual Report on Form 10-K. The report of the Company’s independent registered public accounting firm on the consolidated financial statements included in Form 10-K contains a qualification regarding the substantial doubt about the Company’s ability to continue as a going concern. The Company has evaluated subsequent events through November 23, 2009, the filing date of this form 10-Q, and determined that no subsequent events have occurred that would require recognition in the condensed consolidated financial statements or disclosure in the notes thereto other than as disclosed in the accompanying notes. NOTE 2 — ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Business The predecessor to the Company was incorporated on May 13, 1988 and the Company reorganized as a Delaware corporation on June 7, 1989. The Company changed its name from AMDL, Inc. to Radient Pharmaceuticals Corporation on September 25, 2009.Radient Pharmaceuticals Corporation is a vertically integrated pharmaceutical company with the following distinct business divisions or units: • Manufacturer and Distributor of Onko-Sure™ a Proprietary In-Vitro Diagnostic (IVD) Cancer Test; • Distribution of Elleuxe brand of Anti-Aging Skin Care Products; and • A Cancer Therapeutics Technology. Since inception, the Company has primarily been engaged in the commercial development of and obtaining various governmental regulatory approvals for the marketing of its proprietary diagnostic tumor-marker test kit Onko-Sure™ (formally DR-70®) to detect the presence of multiple types of cancer. Until recently, the Company was focused on the production and distribution of pharmaceutical products through the Company’s subsidiaries located in the China.The Company has recently refocused core business strategy and market focus to the international commercialization of Onko-Sure™and Elleuxe products. On September 28, 2006, the Company acquired 100% of the outstanding shares of Jade Pharmaceutical, Inc. (“JPI”). JPI operates primarily through two wholly owned People’s Republic of China (“PRC” or “China”) based subsidiaries, Jiangxi Bio-Chemical Pharmacy Company Limited (“JJB”) and Yangbian Yiqiao Bio-Chemical Pharmacy Company Limited (“YYB”). Through JPI, the Company manufactured and distributed generic, homeopathic, and over-the-counter pharmaceutical products, beauty products and supplements in China. JPI sold its interest in YYB during June 2009. During the quarter ended September 30, 2009, the Company deconsolidated JPI due to the inability to exercise significant influence of it’s operations. Please refer to deconsolidation footnote below for further details. 6 Deconsolidation During the third quarter of 2009, it became apparent to the Company’s management that the working relationship with management of its operations in China was becoming increasingly strained. Accordingly, the Company deemed it appropriate to seek alternative means of monetizing its investment.There were several issues that caused the Company to conclude accordingly, including, but not limited to: • Non responsiveness by the management in China to requests by Company management for financial information; • Non responsiveness by management in China to requests for transfer of Company funds to bank accounts under corporate control; • Lack of timely communication with Corporate management concerning significant decisions made by management in China concerning the disposal of the YYB subsidiary; and • Lack of timely communication with corporate officers concerning operations in China. Effective September 29, 2009 (the “Effective Date”), based on unanimous consent of the Company’s board of directors and an executed binding agreement (the “Agreement”) between the Company and Henry Jia, Frank Zheng and Yuan Da Xia (collectively, the “JPI Shareholders”), the Company deconsolidated all activity of JPI. Based on the Agreement and in accordance with current accounting guidelines, the Company deconsolidated JPI as of the date the Company ceased to have a controlling financial interest, which was effective September 29, 2009.In accordance with the Agreement, the Company exchanged its shares of JPI for non-voting shares of preferred stock, relinquished all rights to past and future profits, surrendered its management positions and agreed to non-authoritative minority role on its board of directors. Based on the Company’s evaluation of current accounting guidance, it was determined that the Company did not maintain significant influence over the investee and, accordingly, has recorded such investment in accordance with the cost method.Although, the Company maintains significant economic ownership in JPI, based on its evaluation of its lack of ability to influence, lack of a role in policy and decision making, no significant planned intercompany activity, among other things, the Company concluded that it would not be appropriate to account for such investment in consolidation or under the equity method of accounting. In accordance with current accounting guidance, the Company has recorded the investment in JPI at its fair value as of the date of deconsolidation and recorded a loss in the statement of operations based on the difference between the fair value of the consideration received, the fair value of the retained noncontrolling interest and the carrying amount of JPI’s assets and liabilities at such date (as detailed below). Consideration Received (1 ) $ Fair value of noncontrolling interest (2 ) Net assets of JPI (3 ) ) Loss on deconsolidation $ ) Consideration consisted of the following: a. Note receivable of $5,350,000, which the Company recorded a reserve of $2,675,000 based on its evaluation of collectability, including historical and expected repayment patterns.The note receivable bears interest at 6%. Final repayment terms are being negotiated. b. $730,946 of salaries and related interest which were accrued by the Company and will be exchanged for 730,946 shares of JPI common stock. The fair value assigned to the investment was based onestimates and assumptions determined by management. 7 The net assets of JPI consisted of the following: Cash $ Other current assets Property and equipment Other long term assets Total assets $ Current portion of notes payable $ ) Other current liabilities ) Other comprehensive income ) Total liabilities $ ) Net Assets $ Discontinued Operations and Dispositions On January 22, 2009, the Company’s board of directors authorized management to sell the operations of YYB. The Company has classified the assets, liabilities, operations and cash flows of YYB as discontinued operations for all periods presented prior to the sale. The Company sold YYB in June 2009. Proceeds from the sale of YYB consist of a note receivable in the amount of 16 million RMB (approximately U.S. $2,337,541), which is to be paid directly to a bank. JPI owed this bank approximately 18,250,000 RMB (approximately U.S. $2,668,000) at September 30, 2009. In connection with the sale, JPI transferred rights to certain land and land use rights upon sale. JPI remains liable under the debt obligation with the bank, as such obligation did not pass to the buyer. Accordingly, JPI recorded a note receivable on its books, which is due through 2010. The loss on the sale of YYB is summarized as follows (in U.S. dollars): Sales price $ Carry value of net assets Loss on sale $ Summarized operating results of discontinued operations for the nine months ended September 30, 2009 and 2008 are as follows: Nine months ended September 30, Revenue $ $ Income before income taxes $ $ Income taxes Net income 8 Included in income (loss) from discontinued operations, net are income tax expenses of $30,717 and $225,939 for the nine months ended September 30,2009 and 2008, respectively. YYB’s tax rate is 15% through 2010 in accordance with the “Western Region Development Concession Policy” of the PRC government. The following table summarizes the carrying amount at December 31, 2008 of the major classes of assets and liabilities of the Company’s business classified as discontinued operations: December 31, Current assets: Accounts receivable, net $ Inventories Other current assets $ Long-lived assets: Property and equipment $ Other $ Current liabilities: Accounts payable and accrued liabilities $ Debt $ Going Concern The condensed consolidated financial statements have been prepared assuming the Company will continue as a going concern, which contemplates, the realization of assets and satisfaction of liabilities in the normal course of business. The Company incurred losses before discontinued operations of $10,777,937and $1,325,300 for the nine months ended September 30, 2009 and 2008, respectively, and had an accumulated deficit of $50,734,669 at September 30, 2009. In addition, the Company used cash from operating activities of continuing operations of $2,386,878. During the second quarter 2009 the Company’s corporate management became aware of certain internal disputes in China between the management of JJB and JPI. These disputes have effectively resulted in difficulties in managing the operations of JJB and also receiving financial information from them. As a result of this loss of control, the Company entered into the Agreement to deconsolidate JPI (see above). On November 18, 2009 the Company had cash on hand of approximately $2,300. The Company’s operations currently require approximately $214,000 per month exclusive of interest payments of approximately $160,000, to fund the cost associated with the Company’s operations, and the expenses related to the further development of the Onko-Sure™ kit.Absent additional significant financing, the Company will not be able to meetcash needs for existing debt service or cash requirements to support operations. The monthly cash requirement of $214,000 does not include any extraordinary items or expenditures, including payments to the Mayo Clinic on clinical trials for the Company’s Onko-Sure™ kit or expenditures related to further development of the CIT technology, as no significant expenditures are anticipated other than recurring legal fees incurred in furtherance of patent protection for the CIT technology. The Company’s near and long-term operating strategies focus on (i) obtaining SFDA approval for the Onko-Sure™ kit, (ii) further developing and marketing of Onko-Sure™, (iii) seeking a large pharmaceutical partner for the Company’s CIT technology, (iv) selling different formulations of HPE-based products in the U.S. and internationally and (v) introduction of new products. Management recognizes that ability to achieve any of these objectives is dependent upon obtaining significant additional financing to sustain operations to enable it to continue as a going concern. Management’s plans include seeking financing, alliances or other partnership agreements with entities interested in the Company’s technologies, or other business transactions that would generate sufficient resources to assure continuation of the Company’s operations and research and development programs. 9 There are significant risks and uncertainties which could negatively affect the Company operations. These are principally related to (i) the absence of substantivedistribution network for the Company’s Onko-Sure™ kits, (ii) the early stage of development of the Company’s CIT technology and the need to enter into a strategic relationship with a larger company capable of completing the development of any ultimate product line including the subsequent marketing of such product, (iii) the absence of any commitments or firm orders from the Company’s distributors, (iv) possible defaults in existing indebtedness and (v)failure to meet operational covenants in existing financing agreements which would trigger additional defaults or penalties. The Company’s limited sales to date for the Onko-Sure™ kit and the lack of any purchase requirements in the existing distribution agreements make it impossible to identify any trends in the Company’s business prospects. Moreover, if either AcuVector and/or the University of Alberta is successful in their claims, we may be liable for substantial damages, the Company’s rights to the CIT technology will be adversely affected, and the Company’s future prospects for licensing the CIT technology will be significantly impaired. The Company’s only sources of additional funds to meet continuing operating expenses, fund additional research and development and fund additional working capital are through the sale of securities, and/or debt instruments.We are actively seeking additional debt or equity financing, but no assurances can be given that such financing will be obtained or what the terms thereof will be. We may need to discontinue a portion or all of its operations if the Company is unsuccessful in generating positive cash flow or financing for the Company’s operations through the issuance of securities. Principles of Consolidation As of September 29, 2009 the Company deconsolidated JPI, but for the period of January 1, 2009 through September 29, 2009 the operations of JPI have been consolidated in the accompanying unaudited condensed consolidated statements of operations and comprehensive income (loss) and statement of cash flows.Intercompany transactions for the period ended September 29, 2009 have been eliminated in consolidation. In addition, the Company consolidated the operations of YYB through June 26, 2009 (the date of sale). Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates made by management are, realizability of inventories, recoverability of long-lived assets, valuation and useful lives of intangible assets, valuation of derivative liabilities, valuation of investment in JPI and valuation ofcommon stock, options, warrants and deferred tax assets. Actual results could differ from those estimates. Revenue Recognition Revenues from the wholesale sales of over-the counter and prescription pharmaceuticals are recognized when persuasive evidence of an arrangement exists, title and risk of loss have passed to the buyer, the price is fixed or readily determinable and collection is reasonably assured. In conjunction with the launch of the Company’s Nalefen Skin Care HPE products, distributors of the products were offered limited-time discounts to allow for promotional expenses incurred in the distribution channel. Distributors are not required to submit proof of the promotional expenses incurred. These promotional discounts are netted against revenues in the condensed consolidated statements of operations and comprehensive income (loss). Accounts receivable presented in the accompanying condensed consolidated balance have been reduced by the promotional discounts, as customers are permitted by the terms of the distribution contracts to net the discounts against payments on the related invoices. Any provision for sales promotion discounts and estimated returns are accounted for in the period the related sales are recorded. Buyers generally have limited rights of return and the Company provides for estimated returns at the time of sale based on historical experience. Returns from customers historically have not been material. Actual returns and claims in any future period may differ from the Company’s estimates. Inventories Inventories are valued at the lower of cost or net realizable value. Cost is determined on an average cost basis which approximates actual cost on a first-in, first-out basis and includes raw materials, labor and manufacturing overhead. At each balance sheet date, the Company evaluates its ending inventories for excess quantities and obsolescence.
